DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 08/16/2021, the following has occurred:
Claim 15 is amended,
Claims 9, 11-14, 16 and 17 are cancelled, 
Claim 21 is added, and
Claims 1-8, 10, 15 and 18-21 are pending.

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
The Applicant Asserts:
Zingaretti 
Zingaretti was cited as purportedly disclosing an automated method for removing hair. However, what is clear from Zingaretti, particularly paragraph [0057], is that when Zingaretti uses needles to remove hair follicles, the focus is on removing intact hair follicles for implantation, not permanent hair removal, such as by electrolysis (as claimed). It is for this reason Zingaretti uses puncture/coring needles, not electrolysis needles ([0126]. 
The Examiner has reiterated the rejection of Zingaretti over Anderer, citing to paragraphs [0005]-[0007] to show that Zingaretti targets the treatment to specific hair follicles. Applicant reiterates that Zingaretti removes intact hair follicles using a needle with a hole, and would never use electrolysis, as it would render the hair follicle unsuitable for implantation. 

6Application No. 16/005,001 	The Examiner cited to paragraph [0041] as purportedly teaching "providing electrical treatment to the target using the one or more needles." However, while Zingaretti discloses certain uses where the application of laser or radio frequency (RF) energy is used (e.g., for mole or wart removal, see paragraph [0005]), Zingaretti fails to teach, disclose or suggest using needles to send electrical energy into a hair follow for purposes of hair electrolysis. Again, the main focus of Zingaretti, at least with respect to hair, was removal of intact hair follicles, and subsequently implanting the hair follicles. Applicant reiterates the previous arguments to this effect, on pages 6-9 of the prior Response to Office Action. 

The Examiner respectfully disagrees. While Zingaretti does disclose transplantation, it also broadly discloses a system and method for hair removal; “ …hair depilation using an automated systems for depilation or removing hair from a body surface ([Abstract], [0016])”  or “an automated system for removing, destroying, harvesting or implanting follicular units…” (par. [0010]) or and “systems for use in hair removal or delivery of energy to the targeted object (such as hair)…” (par. [0044]) and that “positioning and orientation procedures may be used for aligning …an injection needle…” (par. [0058]). Thus Zingaretti can be relied upon for the disclosure of hair removal. 
The Applicant Asserts: 
Anderer 
Anderer was cited on the basis that it is purportedly in the same field of endeavor, namely, removing hair by thermolysis. Anderer purportedly uses one or more electrolysis needles (Fig. 2, (202) and pars. [0006], [0037], [0038], and [0014]. As is clearly stated by Anderer, electrolysis involves permanently removing hair and preventing regrowth of hair (par. [0011]). 
Electrolysis (Anderer) and hair transplantation (Zingaretti) are not in the same field of endeavor. Electrolysis destroys the hair follicle so it will never grow back again. 
Transplantation requires that an intact, living hair follicle be removed, so that it can be implanted elsewhere. These are completely opposite fields of endeavor. 

The obviousness rejections should be withdrawn on this basis alone. Withdrawal of same is respectfully requested. 

7 	The examiner respectfully disagrees. As explained above, Zingaretti, discloses removal or transplantation and that the “invention relates generally to an image-guided robotic system for performing precision diagnostic and therapeutic medical procedures, and more specifically, to automated (e.g., robotic) systems and methods for controlled application of energy into or through a body surface to targeted cutaneous and subcutaneous tissue regions for hair and skin treatment procedures, including hair removal (par. [0002]). The secondary reference of Anderer is applicable to the teachings of Zingaretti in that Anderer teaches hair removal by applying electric current to a hair follicle (par. [0038]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine the imaging system of the automated hair removal system of Zingaretti with the electrolysis needles that penetrate through the skin as taught by Anderer in order to destroy hair with only a single treatment for permanent hair removal. Thus, the combination teaches or suggests imaging a target (a hair follicle, a hair component or a skin component) to position one or more needles for treatment on the target where the needles comprise electrolysis needles. 
ApplicantThe Applicant asserts:
One of skill in the art might believe that if Richardson's rotating tips were kept in place long enough for Zingaretti to target a hair for removal, and then use a coring needle to remove the hair follicle (or, 
Further, the way the vacuum is angled, there would arguably be no line of sight for Zingaretti's imaging apparatus to image target individual hair follicles, or to remove individual hair follicles using the coring needles in order to remove them in intact form. Similarly, it would arguably not be possible for Anderer to perform electrolysis if the needles had to be targeted down the angled shaft of Richardson's suction wand. 
Zingaretti also could likely not perform the targeted removal of hair follicles using the Richardson vacuum apparatus, as the follicles would likely be withdrawn by the vacuum. With hair electrolysis, this would not be of any concern, as there is no interest in maintaining hair viability. However, the entire purpose behind Zingaretti's removal of intact hair follicles is so that they can later be implanted. Having the intact hair follicles sucked up into a vacuum would likely be the last thing Zingaretti would wish to do. Accordingly, there is no motivation to combine Zingaretti with Anderer, no motivation to combine Zingaretti with Richardson, and no motivation to combine Anderer with Richardson. The obviousness rejection should be withdrawn, and withdrawal of same is respectfully requested. 
10 
The examiner respectfully disagrees. As explained above, the prior art of Zingaretti discloses performing hair removal as well as hair removal for transplantation. In the latter case, intact hair follicles are required. However, Zingaretti is relied upon for the former case in which the hair follicles are removed for permanent hair removal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating hair system containing needles with an electrical energy source as taught by Zingaretti, to include electrolysis needles that penetrate through the skin as taught by Anderer and a vacuum to attach the treatment applicator head to the subject’s skin as taught by Richardson in order to apply current to a hair follicle to destroy hair with only a single treatment for permanent hair removal; and to inhibit, limit, or substantially prevent movement of the skin.

Application No. 16/005,001 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 19 and 20 are rejected under 35 U.S.C. 103 as obvious over Zingaretti et al. (Publication No. US 2016/0324586 hereinafter, “Zingaretti”) in view of Anderer (Publication No. US 2015/0342666). 
Regarding claim 1, Zingaretti discloses a method of treating hair on a patient's skin, the method comprising:
imaging a target using one or more imaging devices (pars. [0005]:an automated system may also be employed for performing diagnostic evaluations,… the robotics system generally includes…an image acquisition system…, [0009]: …the processor may be configured to identify approximate physical boundaries of a follicular unit in an image acquired …for identifying approximate physical boundaries of a follicular unit captured in an acquired image, including a subcutaneous base region embedded in the body surface and a distal tip region extending away from the body surface, wherein the images include subcutaneous images…)
positioning one or more needles in a treatment position with respect to the target (Fig. 1 and Fig. 5 (42), (44) and pars. [0007], [0008]: … the automated system may be a robotic system, wherein the moveable arm is a robotic arm, and wherein the processor and controller may be configured for positioning the tool by visual servoing of the robotic arm... [0011]: … a method for aligning a tool positioned on a moveable arm of an automated system with a location or an object of interest on a skin is provided…automatically moving the moveable arm to align the tool with the location or the object of interest on the skin based, … where the object of interest is hair, automatically moving the movable arm to align the tool with the hair comprises aligning a longitudinal axis of the tool with either an elongated axis of the hair above the skin or with an anticipated axis of the hair below the skin…[0041]:  …the robotic arm 27 to rapidly and precisely position the respective tool (e.g., needle…)…at desired locations at the skin surface of a patient.; and
providing electrical treatment to the target using the one or more needles (pars. [0005]: …an image-guided robotics system, is employed for performing precisely controlled …therapeutic medical procedures, such as (by way of non-limiting examples) hair removal…repetitive needle injections…, [0014]: The energy delivery device may be chosen to transmit energy in any desired form. By way of non-limiting example, the energy can be: electromagnetic energy including without limitation radiofrequency, visible light, microwave, x-ray, infra-red, etc. using a laser or other energy source; ultrasound; electrical; or magnetic), 
(par. [0009]: …user to input …regarding one or more of a location, position, orientation, and depth of a hair follicle or follicular unit to be removed).
Zingaretti does not disclose wherein the one or more needles comprise one or more electrolysis needles, and wherein the electrolysis needles are inserted into the patient's skin to a depth of at least 10m.
However Anderer in the same field of endeavor: removing hair by thermolyis, discloses the one or more needles comprise one or more electrolysis needles (pars. [0035]-[0038]: An electrolysis unit provides the micro-pulsing alternating current … or direct current to a hair follicle. The electrolysis unit provides the micro-pulsing AC current to a tip of a probe which is applied to a hair follicle to destroy hair…), and wherein the electrolysis needles are inserted into the patient's skin to a depth of at least 10m (Fig. 2 and par. [0038]: the filament 202 …provides an AC micro-pulse that travels in a downward direction 206 from the tip of the hair follicle to the deepest, anagen level. In this mode, a vellus hair 208 having a length of 1.5 to 2.0 mm is treated; the needle tip in Fig. 2 is shown to penetrate through the skin to the deepest anagen level of the hair follicle which is greater than 10m). This is to provide the benefit applying current to a hair follicle to destroy hair with only a single treatment for permanent hair removal (par. [0036]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating hair system containing needles with an electrical energy source as 
Regarding claim 2, the Zingaretti and Anderer combination discloses the method of claim 1, wherein the method further comprises removing a hair associated with the target (Zingaretti, par. [0005]: …an image-guided robotics system, is employed for performing precisely controlled diagnostic and therapeutic medical procedures, such as (by way of non-limiting examples) hair removal…).
Regarding claim 3, the Zingaretti and Anderer combination discloses the method of claim 1, wherein the one or more imaging devices comprise one or more cameras or systems of cameras (Zingaretti, par. [0005]:an automated system may also be employed for performing diagnostic evaluations,… the robotics system generally includes…an image acquisition system, including one or more high speed cameras…, [0009]: …identify approximate physical boundaries of a follicular unit in an image acquired by the one or more cameras…).
Regarding claim 4, the Zingaretti and Anderer combination discloses all of the method of claim 1 except, wherein the one or more imaging devices comprise one or more pressure sensors (Zingaretti, par. [0044]: The robotics system 25 may include a force sensor (not shown)…The force sensor may be located within the positioning assembly 106 and configured, for example, to sense forces Fx, Fy, Fz in three different orthogonal directions X, Y, Z. As shown in FIG. 1A, the force sensor may be coupled to a computer 120, which receives data from the force sensor). 
Regarding claim 5, the Zingaretti and Anderer combination discloses the method of claim 1, wherein the method further comprises processing data received from the one or more imaging devices using a controller comprising hardware and software (Zingaretti, pars. [0007], [0008]: …an automated system for harvesting …follicular units is provided, the system including …a processor configured to receive and process images acquired by the one or more cameras, and a controller operatively associated with the processor and configured to position the moveable arm based, at least in part, on processed images acquired by the one or more cameras, wherein the moveable arm is positionable such that the tool may be positioned at a desired orientation relative to an adjacent body surface,  [0008]: …the processor and controller may be configured for positioning the tool by visual servoing of the robotic arm).
Regarding claim 6, the Zingaretti and Anderer combination discloses the method of claim 5, wherein the processing data further comprises directing one or more actuating components to position the one or more needles in the treatment position (Zingaretti, par. [0011]: Orienting the tool may comprise automatically moving a robotic arm to which the tool is operatively connected, or actuating various motors and mechanisms to change position/orientation of the tool, or any combination of the above).
Regarding claim 7, the Zingaretti and Anderer combination disclose the method of claim 6, wherein the one or more actuating components comprise one or more mechanical actuators (par. [0011]: …tool is operatively connected, or actuating various motors and mechanisms …).
Regarding claim 8, the Zingaretti and Anderer combination discloses the method of claim 6, wherein the one or more actuating components comprise a 6-axis robot (Zingaretti, Fig. 1 (27), (34) and par. [0040]: …an image-guided robotics system 25… The robotic arm 27 provides precisely controlled movement of a distal end plate (not seen in FIG. 1) in six degrees of freedom (x, y, z, ω, ρ, r), as is well-known in the art). 
Regarding claim 10, Zingaretti discloses the method of claim 1, except wherein electrical current is applied to the target using the one or more electrolysis needles.
Anderer discloses electrical current is applied to the target using the one or more electrolysis needles (Anderer, pars. [0014]: …an object of the present invention to provide a method for epilating hair including oscillating the AC current to create an AC micro-pulse…, [0038]: …the filament 202 of the probe 204 provides an AC micro-pulse that travels in a downward direction 206 from the tip of the hair follicle to the deepest, anagen level). This is for the benefit of providing convenience for the user when permanently removing hair and preventing regrowth of hair (par. [0011]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use an electrolysis 
Regarding claims 19 and 20, the Zingaretti and Anderer combination discloses the method of claims 1, wherein the skin component is a sebaceous gland or a region of the target hair follicle adjacent to the sebaceous gland;
wherein the hair component is a hair bulb or a hair bulge; (Figs. 5A and 5B and par. [0064]: …the positioning and orientation process, as described herein, may be used to align the elongate axis of the tool 40 … with an elongate axis of the portion of the hair shaft under the skin… aligning the tool…with the subcutaneous axis of the…may result in better targeting …of the hair that includes critical structures of the follicle containing follicular stem cells and melanocytes responsible for hair growth. These structures/parts of hair (e.g., hair bulb, sebaceous glands, outer root sheath) are typically all positioned along the subcutaneous portion of the hair shaft)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti in view of Anderer, as applied to claims 1-8, 10, 19 and 20  above and further in view of Richardson (Publication No. US 2018/0140317).
Regarding claim 15, Zingaretti discloses a method of treating hair on a patient's skin, the method comprising:
(pars. [0005]:an automated system may also be employed for performing diagnostic evaluations,… the robotics system generally includes…an image acquisition system…, [0009]: …the processor may be configured to identify approximate physical boundaries of a follicular unit in an image acquired …for identifying approximate physical boundaries of a follicular unit captured in an acquired image, including a subcutaneous base region embedded in the body surface and a distal tip region extending away from the body surface, wherein the images include subcutaneous images…)
positioning one or more needles in a treatment position with respect to the target (Fig. 1 and Fig. 5 (42), (44) and pars. [0007], [0008]: … the automated system may be a robotic system, wherein the moveable arm is a robotic arm, and wherein the processor and controller may be configured for positioning the tool by visual servoing of the robotic arm... [0011]: … a method for aligning a tool positioned on a moveable arm of an automated system with a location or an object of interest on a skin is provided…automatically moving the moveable arm to align the tool with the location or the object of interest on the skin based, … where the object of interest is hair, automatically moving the movable arm to align the tool with the hair comprises aligning a longitudinal axis of the tool with either an elongated axis of the hair above the skin or with an anticipated axis of the hair below the skin…[0041]:  …the robotic arm 27 to rapidly and precisely position the respective tool (e.g., needle…)…at desired locations at the skin surface of a patient.; and
providing electrical treatment to the target using the one or more needles (pars. [0005]: …an image-guided robotics system, is employed for performing precisely controlled …therapeutic medical procedures, such as (by way of non-limiting examples) hair removal…repetitive needle injections…, [0014]: The energy delivery device may be chosen to transmit energy in any desired form. By way of non-limiting example, the energy can be: electromagnetic energy including without limitation radiofrequency, visible light, microwave, x-ray, infra-red, etc. using a laser or other energy source; ultrasound; electrical; or magnetic), 
wherein the target is a hair follicle, a hair component, or a skin component (par. [0009]: …user to input …regarding one or more of a location, position, orientation, and depth of a hair follicle or follicular unit to be removed).
Zingaretti does not disclose wherein the one or more needles comprise one or more electrolysis needles, and wherein the electrolysis needles are inserted into the patient's skin to a depth of at least 10m,
wherein the method further comprises attaching an applicator to the skin prior to providing treatment, and wherein the applicator is attached to the skin via vacuum or suction.
However Anderer in the same field of endeavor: removing hair by thermolyis, discloses the one or more needles comprise one or more electrolysis needles (pars. [0035]-[0038]: An electrolysis unit provides the micro-pulsing alternating current … or direct current to a hair follicle. The electrolysis unit provides the micro-pulsing AC current to a tip of a probe which is applied to a hair follicle to destroy hair…), and wherein the electrolysis needles are inserted into the patient's skin to a depth of at least 10m (Fig. 2 and par. [0038]: the filament 202 …provides an AC micro-pulse that travels in a downward direction 206 from the tip of the hair follicle to the deepest, anagen level. In this mode, a vellus hair 208 having a length of 1.5 to 2.0 mm is treated; the needle tip in Fig. 2 is shown to penetrate through the skin to the deepest anagen level of the hair follicle which is greater than 10m). This is to provide the benefit applying current to a hair follicle to destroy hair with only a single treatment for permanent hair removal (par. [0036]). 
Further, Richardson in the same field of endeavor: skin treatment systems and related technology, discloses the method further comprises attaching an applicator to the skin prior to providing treatment, wherein the applicator is attached to the skin via vacuum or suction (Fig 12A, (116), (122) and par. [0059]: The engagement feature 532 has a subject-contact surface 535 positioned to contact the skin 116 when the head 122 holds the subject's skin under vacuum. The subject-contact surface 535 can be an arcuate surface, a curved surface, a non-planar surface, or the like. A vacuum can be drawn to draw air into the head 122, as indicated by the arrows). This is for the purpose of inhibiting, limiting, or substantially preventing movement of the skin (par. [0058]). 
.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti in view of Anderer, as applied to claims 1-8, 10, 19 and 20 above, and further in view of Syrowicz (Publication No. US 2003/0060810).
Regarding claim 18, Zingaretti and Anderer disclose the method of claim 2. Zingaretti and Anderer do not disclose wherein the hair is removed using robotic tweezers.
However, Syrowicz in the same field of endeavor:  an apparatus and method for treating an undesired presence on an individual including a robotic arm control unit, discloses wherein the hair is removed using robotic tweezers (Syrowicz, Fig. 1 robotic arm (28) pars. [0014], [0018]: …undesired presence 34 is hair, CPU 12…will target the root or follicle of each hair based upon growth of the hair beneath the individual's skin, [0029]:  Other technology, besides a laser, could be used to treat the undesired presence. For example, tweezers, electrotweezers…Claim 3: The method …wherein said treatment unit is at least one of …tweezers, electrotweezers, and a chemical effective to treat said undesired presence). This provides the benefit of electrocuting an undesired presence (e.g. hair) of an individual (par. [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, integrate into the image-guided automated hair removal treatment as taught by Zingaretti and Anderer, a robotic tweezer treatment unit, as taught by Syrowicz, in order to electrocute and remove the undesired hair on an individual.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zingaretti in view of Anderer, as applied to claims 1-8, 10, 19 and 20 above, and further in view of You et al. (Publication No. US 2018/0177543 A1, hereinafter “You”).
Regarding claim 21, Zingaretti and Anderer The method of claim 1, except wherein one or more of the needles has a partially exposed conductive surface and a partially insulated or coated surface. 
However, You in the same field of endeavor:  (par. [0087]: …the entire needle may be insulated except at its distal tip…The non-insulated distal or conductive end of the electrode can extend into the subcutaneous tissue to enable electrochemical reactions therein… the needle may be insulated at only its upper half…the needle may be insulated except at the mid portion thereof) for the purpose of providing protection of the epidermis and dermis layers during treatment (par. [0087]).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m. .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.